Citation Nr: 1429186	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-10 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease with nerve damage, status post L4 laminectomy and L4-L5 fusion.  

4.  Entitlement to a disability rating in excess of 10 percent for residual from sciatic involvement, right lower extremity.  

5.  Entitlement to a disability rating in excess of 10 percent for right shoulder arthritis.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March to June 1983, February to October 2003, and February 2008 to September 2009, with additional service in the reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

During the course of the claims, a temporary total rating has been assigned from February 25, 2011 to June 1, 2011, for lumbar spine surgery necessitating convalescence, as reflected by a June 2011 rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's case was certified for appeal and transferred to the Board in December 2011.  Since that time, relevant evidence has been uploaded onto Virtual VA and/or VBMS.  Furthermore, the Veteran submitted evidence directly to the Board in August 2012, without waiving RO consideration of it after being asked in April 2014 if he would like to do so.  The Board finds that there is good cause for the Veteran submitting evidence outside of the required 90-day period following certification to the Board, as some of the evidence is of treatment that did not occur until after the 90-day period ended, and so it could not have been submitted earlier.  See 38 C.F.R. § 20.1304 (2013).    

The Veteran did not respond to an April 2014 Board letter to him asking him whether he would like to waive RO consideration of the evidence he submitted in August 2012.  Accordingly, by the terms of that letter and in accordance with 38 C.F.R. § 20.1304, the appeals must be remanded to the RO for initial consideration of the evidence in conjunction with the claims.  In an effort to avoid another future remand, the RO should advise the Veteran to submit all additional relevant medical records of treatment he has received.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran to submit all additional relevant medical records of treatment he has received for the disabilities at issue.  

2.  Thereafter, readjudicate the Veteran's pending claims in light of all evidence that has been added to the record since the December 2011 supplemental statement of the case.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





